DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 4/22/2021 is acknowledged. Accordingly, claims 1-15 have been amended, thus currently claims 1-15 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1: the phrases “A headlight for vehicles, comprising 
- a light source (2),
- a reflector arrangement (1) containing at least one reflector module (4), 
- a first reflector (6), which has a reflector surface (7) having a first focal point (fi) and a second focal point (f2), the light source (2) being arranged at the first focal point (fl), and 
- comprising a second reflector (8), which has a reflector surface (9) having a focal point (f3) that coincides with the second focal point (f2) of the first reflector (6), wherein 
- the first reflector (6) is arranged in front of the light source (2) in the main radiation direction (H), the reflector surface (7) of the first reflector (6) being curved, with a first opening portion (22) arranged counter to the main radiation direction (H) and with a second opening portion (23) arranged in a manner offset by 900 in relation to the first opening portion (22) and facing towards the second reflector (8), and
- in that the reflector surface (9) of the second reflector (8) has free-form parts (18) such that light (11) striking the reflector surface (9) of the second reflector (8) is reflected in such a way that a light distribution (16) having a predetermined light/dark boundary (17) is produced.”, 

should be changed to:
A headlight for vehicles, comprising: 
- a light source,
- a reflector arrangement containing at least one reflector module;
the reflector module comprising:  
- a first reflector, which has a reflector surface having a first focal point and a second focal point, the light source being arranged at the first focal point, and 
- a second reflector, which has a reflector surface having a focal point that coincides with the second focal point of the first reflector;
wherein the first reflector is arranged in front of the light source in the main radiation direction, the reflector surface of the first reflector being curved, with a first opening portion arranged counter to the main radiation direction and with a second opening portion arranged in a manner offset by 90° in relation to the first opening portion and facing towards the second reflector, and
the reflector surface of the second reflector has free-form parts such that light striking the reflector surface of the second reflector is reflected in such a way that a light distribution having a predetermined light/dark boundary is produced.”
so as to further clarify what elements are comprised by the headlight, and what elements are comprised by the reflector module.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 12 and 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Akiyama et al. (JP 2020177864 A, hereinafter “ Akiyama”).

Regarding claim 1,  Akiyama teaches a headlight (vehicle headlight 1A shown in figures 1 to 5) for vehicles (since 1a is a headlamp), comprising
 - a light source (light source unit 5, see fig 2), 
-  a reflector arrangement (first and second reflectors 6, 7, see fig 2) containing at least one reflector module (6, 7), 
- a first reflector (6), which has a reflector surface (reflecting surface 6a, see fig 2) having a first focal point (first focal point F1a) and a second focal point (second focal point F2a, see fig 2), the light source (5) being arranged at the first focal point (F1a), and 
- a second reflector (7), which has a reflector surface (parabolic reflecting surface 7a, see fig 2) having a focal point (focal point F3, see fig 2) that coincides with the second focal point (F2a) of the first reflector (6), wherein 
- the first reflector (6) is arranged in front of the light source (5) in the main radiation direction (from right to left in the X direction, as seen in fig 2), the reflector surface (6a) of the first reflector (6) being curved (evident from fig 2), with a first opening portion (portion of vertical opening of 6 facing 5, not labeled but clearly seen in fig 2) arranged counter to the main radiation direction (from right to left, as seen in fig 2) and with a second opening portion (portion of horizontal opening of 6 facing 7, not labeled but clearly seen in fig 2) arranged in a manner offset by 90° (rear right angle of 6, and along XYZ coordinates, is better seen in fig 4 and fig 2 in a manner offset by 90°) in relation to the first opening portion (portion of vertical opening of 6) and facing towards the second reflector (7), and 
- the reflector surface (7a) of the second reflector (7) has free-form parts (see multi-reflector shape that divides the rotating parabolic reflection surface 7a) such that light (light L) striking the reflector surface (7a) of the second reflector (7) is reflected in such a way that a light distribution (formed by L in front of 1a) having a predetermined light/dark boundary (as expected from having a reflector covering the light source and another emitting light forward 1a) is produced.

Regarding claim 2,  Akiyama teaches wherein the free-form parts (multi-reflector shape dividing 7a) of the second reflector (7) have faceting (as clearly seen in fig 1).

Regarding claim 3,  Akiyama teaches wherein the reflector surface (6a) of the first reflector (6) is ellipsoidally shaped (see page 5, ¶ 3), and the reflector surface (7a) of the second reflector (7) is paraboloidally shaped (see page 5, ¶ 11).

Regarding claim 4,  Akiyama teaches wherein the light source (5) is arranged in such a way that a main axis (optical axis, see page 4, ¶ 2) of the light source (5) is directed in the main radiation direction (from right to left along X) of the headlight (1a), and 
in that a rear edge (edge of 6 closer to 5) of the first reflector (6) and/or 
a rear edge of the second reflector 
extend in a vertical plane (from top to bottom, better seen in fig 4) that is arranged in front of the first focal point (F1a, see fig 2) of the first reflector (6) in the main radiation direction (from right to left, along X).

Regarding claim 5,  Akiyama teaches wherein the first focal point (F1a) and the second focal point (F2a) of the first reflector (6) are arranged on a straight line (see g, in annotated figure below) that is inclined in relation to a vertical (along Z axis).
Figure 2 of  Akiyama with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    706
    681
    media_image1.png
    Greyscale


Regarding claim 6,  Akiyama teaches wherein the second focal point (F2a) of the first reflector (6) is arranged below (evident from fig 2) the first focal point (F1a) of the first reflector (6) and is arranged offset therefrom in the main radiation direction (from right to left along X).

Regarding claim 8,  Akiyama teaches wherein at least one of 
- the second reflector (7) is curved in the main radiation direction (along axis X) in such a way that a front edge (see front edge fe if 7a, in annotated figure above) of the second reflector (7) is arranged to the rear of a front edge (front edge of 6) of the first reflector (6) in the main radiation direction (H), or 
- the rear edge of the second reflector is arranged in front of the rear edge of the first reflector in the main radiation direction.

Regarding claim 12,  Akiyama teaches wherein the first reflector (6) and the second reflector (7) are arranged spaced apart (as seen in fig 2) from a supporting element (housing 2) that supports the light source (5).

Regarding claim 14,  Akiyama teaches wherein the first reflector (6) is designed in such a way that the light (L) reflected on the first reflector (6) exits the first reflector (6) towards a lateral edge plane (plane along axis Y, as seen in fig 2) extending perpendicular to the main axis (optical axis along axis X) of the light source (5).

Regarding claim 15,  Akiyama teaches wherein the second reflector (7) is arranged at a distance (see distance between 6 and 7 in fig 2) from the first reflector (6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Akiyama.

Regarding claim 7,  Akiyama teaches wherein the straight line (see g, in annotated figure below) and the vertical (along Z axis) form an angle (see p, in the annotated figure above) is greater than 0° and smaller than 90° (as seen in the annotated figure above); but
 Akiyama does not explicitly teach the angle is in the range of 30° to 70°.
However, one of ordinary skill would have considered variations in angle formed by the focal points would change the angle of light emitted by the device according to the user’s lighting requirements.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the angle of  Akiyama to be in the range of 30° to 70°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill would have been motivated to make this modification to adjust the angle of focal points and to customize illumination.
 
Regarding claim 9,  Akiyama does not explicitly teach wherein a number of reflector modules are arranged in pairs one above the other, the reflector modules each having the same design.
However, one of ordinary skill would have considered providing a plurality of reflector modules arranged in a matrix or paired within the headlight so as to provide additional lighting for illuminating signs, pedestrians, etc.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to multiply the number of reflector modules as taught by  Akiyama, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to make this modification to increase the number of illumination patterns projected by the device.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to arrange the modules of  Akiyama in pairs, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification according to the allowed space within the headlight. 
.
Regarding claim 10,  Akiyama teaches wherein the reflector module (6,7) is integrally interconnected (within the headlight 1a via housing 2), but 
 Akiyama does not explicitly teach a plurality of reflector modules
However, one of ordinary skill would have considered providing a plurality of reflector modules within the headlight so as to provide additional lighting for illuminating signs, pedestrians, etc.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to multiply the number of reflector modules as taught by  Akiyama, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to make this modification to increase the number of illumination patterns projected by the device.

Regarding claim 11,  Akiyama does not explicitly teach wherein at least one reflector module is a single metal-coated injection-molded part.
However, one of ordinary skill would have recognized reflective surfaces are realized via a variety of methods including reflective surfaces made by metal-coated-molded parts.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the reflective surfaces of  Akiyama from metal-coated-molded parts, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). One of ordinary skill would have been motivated to realize the reflective surfaces via this approach because injection molding allows for easy shaping of complex surfaces.

Regarding claim 13,  Akiyama teaches wherein the reflector arrangement (6, 7) is enclosed in a housing (housing 2), but  
 Akiyama does not explicitly teach the housing has cooling ribs on the outside.
However, one of ordinary skill would have recognized the benefits of providing additional cooling to the light source of the a headlamp. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to include cooling ribs on the outside of the housing of  Akiyama, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to include cooling fins because excessive heat is detrimental to light sources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Laminette et al. (US 20190234575 A1) discloses a headlight having a first and second reflectors, wherein the first reflector and the second reflector have a common focal point. The device provides a light module i.e. bi-functional light module for a lighting and/or light signaling device (claimed) for a motor vehicle.

Abe. (JP 2020098724 A) discloses a headlight having at least two reflectors wherein a focal point is common to two reflective surfaces. The device provides the freedom degree of a light distribution is raised and the number of light sources are reduced by the lamp for saddle-riding type vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875